COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00107-CV


In re Tamra Poteet                       §    From the 271st District Court

                                         §    of Wise County (CV10-03-232)

                                         §    May 2, 2013

                                         §    Opinion by Justice Gabriel



                                  JUDGMENT

      This court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be granted.       Accordingly, relator’s petition is

conditionally granted.   Writ will issue only if the trial court fails to vacate its

February 28, 2013 order in accordance with this opinion.

      It is ordered that real party in interest Brett Poteet pay all costs of this

proceeding, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By _________________________________
                                        Justice Lee Gabriel